Citation Nr: 0815579	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML), claimed as due to exposure to herbicides, 
asbestos and other chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, FL.  

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a travel Board hearing at 
the RO.  A transcript of that hearing has been incorporated 
into the claims file.  


FINDINGS OF FACT

1.  Evidence has been presented which suggests, although does 
not definitely establish, that the veteran had active 
military service in the Republic of Vietnam during the 
Vietnam era; for purposes of this decision only, he is 
presumed to have been exposed to Agent Orange.

2.  The veteran's CML was not caused by his active military 
service from March 1964 to June 1969, nor is CML (as opposed 
to chronic lymphocytic leukemia (CLL)) among the conditions 
listed under the law and in the implementing VA regulation 
for which a presumption of service connection is provided as 
due to exposure to herbicides, such as dioxin in Agent 
Orange, for those who served in Vietnam.

3.  CML was not incurred in service or during the post-
service year and has not been shown to be directly or 
presumptively related to exposure to any herbicide, including 
Agent Orange; to asbestos, to radiation (ionizing and non-
ionizing); or to chemicals, including Benzene, to which the 
veteran claims to have been exposed in service.



CONCLUSIONS OF LAW

1.  CML was not incurred in active military service, and may 
not be presumed to have been so incurred, to include as due 
to herbicide/Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  The veteran does not have CML that is the result of in-
service exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.311 (2007).

3.  CML was not incurred in or aggravated by service or as a 
result of exposure to asbestos, non-ionizing radiation, 
Benzene, or any other chemicals in service.  38 U.S.C.A. §§ 
1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).
The RO provided the appellant with such notice in March 2003, 
prior to the initial decision on the claim made in June 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.  Additional duty to assist 
letters were issued in August 2004 and May 2005.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection, 
specifically based on the theory of exposure to herbicides.  
Specifically, the letters stated that the evidence must show 
that that he had an injury in military service or a disease 
that began in, or was made worse during military service, or 
that there was an event in service that caused injury or 
disease; that he has a current physical or mental disability; 
and, that there is a relationship between his current 
disability and an injury, disease, or event in military 
service.  The veteran was also requested to provide medical 
evidence which included a diagnosis of a disease caused by 
asbestos.  

In addition, the RO notified the veteran in the letters about 
the information and evidence that VA will seek to provide.  
In particular, the letter indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.  

The letters also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the hearing loss claim 
and thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the aforementioned specific notice was 
provided for the veteran in March 2006.  However, since the 
Board concludes herein that the veteran is not entitled to 
service connection for his claimed disorder, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records were obtained and were reviewed by both the RO and 
the Board in connection with his claim.  The record also 
contains pertinent and copious post-service private and VA 
medical records.  The veteran provided hearing testimony in 
2007 as well as providing additional evidence thereafter 
accompanied by a waiver.  VA has also assisted the veteran 
throughout the course of this appeal by providing him with a 
SOC, which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.

VA regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

In this case, subsections (B) and (C) were not met.  The 
service medical records do not show any lung or heart 
problems in service.  Although the veteran is afforded the 
presumption of exposure to herbicides in this case, CML is 
not a condition subject to service connection on a 
presumptive basis based on such exposure.  There is no 
independent verification of asbestos, radiation, Benzene, or 
other chemical exposure during service anywhere in the 
veteran's file, nor is there any competent evidence on file 
which indicates that the veteran's claimed CML is associated 
with an established event, injury, or disease in service, is 
subject to any presumption, or is etiologically related to 
any of the substances to which the veteran has claimed to 
have been exposed in service.  Accordingly, it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).

The Board observes that additional evidence was received 
subsequent to the SOC issued in May 2005, which was not 
accompanied by a waiver.  Essentially, this evidence consists 
of 2004 VA outpatient records and Social Security 
Administration records which were determined by the AOJ as 
not pertinent to the claim.  See July 2007 Memorandum.  The 
Board, having reviewed this evidence, agrees with the AOJ 
inasmuch as the SSA evidence primarily contained duplicative 
private medical evidence which had already been considered by 
the AOJ and the VA evidence did not pertain to CML.  
Following the December 2007 hearing, the veteran did provide 
additional pertinent evidence for the record in January 2008 
which was accompanied by a waiver.  Accordingly, a remand is 
not required in this case for consideration of this 
additional evidence added to the file since the issuance of 
the May 2005 SOC as it was either not pertinent as to any of 
the elements of the claim or, in the case of the January 2008 
evidence, it was accompanied by a waiver.  38 C.F.R. 
§ 20.1304.

For the reasons noted above, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).   

Factual Background

In November 2003, the veteran filed an original service 
connection claim for CML based on exposure to herbicides, 
including Agent Orange.  He reported that he served in 
Vietnam.  He indicated that he had not been exposed to 
asbestos, Mustard Gas or ionizing radiation during service.  
He reported that he served with the US Navy aboard the USS 
Harold J. Ellison (DD-864) until June 1966 with a primary 
mission of gun fire support along the rivers of Vietnam.  The 
veteran reported that he went ashore in Da Nang.  

The veteran's DD Form 214 shows that he served with the US 
Navy and that his MOS was Superintendent, Maintenance Ship 
Engineer.  His decorations included the National Defense 
Service Medal and the Vietnam Service Medal.  

The service medical records show that, upon examination 
conducted in November 1963, the veteran had no pertinent 
clinical abnormalities and lab testing, to include blood 
work, revealed no abnormalities.  Blood baseline studies and 
testing done on examination in April 1965 revealed no 
apparent abnormalities.  The May 1969 separation examination 
report revealed no clinical abnormalities and no abnormal lab 
findings, to include blood work.  The SMRs contain no 
reference to any chemical, asbestos, Agent Orange or other 
herbicide, or radiation exposure (with regard to the latter, 
other than for routine medical reasons as required).

Service personnel records reflect that the veteran served on 
the USS Harold J. Ellison from September 1965 to June 1966.  
In a statement provided in July 2004, the veteran recalled 
being ashore in Da Nang sometime between December 21, 1965, 
and January 6, 1966.

Private medical records from Baptist Hospital show that the 
veteran was seen in May 2003, at which time it was noted that 
the veteran had no significant past medical history but was 
found to have an elevated white blood count during an annual 
examination.  Further evaluation revealed CML.  Records dated 
later in 2003 (September) reflected that the veteran was 
taking Gleevac for treatment of CML, with complete 
hematological response and no signs of active disease.  

Records from the Social Security Administration (SSA) reflect 
that disability benefits were granted effective from 
September 2003 based on a primary diagnosis of chronic 
leukemia and a secondary diagnosis of hernia.  The medical 
records supporting this decision include duplicate records 
from the Baptist Hospital and other private facilities dated 
in 2003 and 2004 reflecting that CML was diagnosed in May 
2003 and treated thereafter with Gleevac.

The veteran presented testimony at a travel Board hearing 
held in December 2007.  He testified that the USS Harold J. 
Ellison was sent to Vietnam to provide gunpowder and nuclear 
support, and that while assigned to that vessel he served as 
the engineering officer in charge of the engine and boiler 
rooms, as well as being the refueling officer.  The veteran 
explained that, during the course of his duties, he was 
exposed to asbestos fuels, benzene, and PCBs and radiation.  
He indicated that he had set foot in Vietnam.  

In January 2008, the veteran presented additional evidence 
which was accompanied by a waiver.  This evidence consisted 
of a list of chemicals to which the veteran believed he was 
exposed during his engineering duties aboard ship and 
shipyard duties, the chemicals included: asbestos, Agent 
Orange, battery acid, diesel fuels, dioxin, mercury, Navy 
Standard Fuel Oil, paints and solvents.

Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  The Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran has primarily contended that his CML was caused 
by exposure to herbicidal agents from his service aboard the 
USS Harold J. Ellison (DD-864) which was stationed in the 
waters off of Vietnam, and he maintains that he set foot in 
Vietnam.  In the alternative, he maintains that CML is 
attributable to exposure to radiation, asbestos and several 
other identified chemicals, including Benzene, during 
service.

Regarding his Vietnam era service, the Court issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Pursuant to VA's motion, on January 26, 2007, 
the Court stayed further proceedings in all cases pending 
before VA until further order.  Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007).  The specific claims affected by the stay 
include those where evidence of herbicide exposure may be 
proven by receipt of the Vietnam Service Medal or service on 
a vessel off the shore of Vietnam.  In May 2008, a decision 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the Court's decision in Haas and 
found that the requirement that a claimant have been present 
within the land borders of Vietnam to obtain the benefit of 
the presumption of herbicide exposure is a permissible 
interpretation of the governing statute and its implementing 
regulation.  See Haas v. Peake, No. 07-7037 (Fed. Cir. May 8, 
2008.)

In this case, the veteran is in receipt of the Vietnam 
Service Medal and has documented service aboard the U.S.S. 
Harold J. Ellison (DD-864) in the waters off the shore of 
Vietnam.  For purposes of this decision only and without 
making a definitive finding as to this matter, the Board will 
assume that the veteran did set foot in Vietnam as reported.  
This preliminary and non-binding assumption is based upon 
informal and independent research (conducted by the Board) 
obtained from the Internet pertaining to the history of the 
U.S.S. Harold J. Ellison (DD-864), as well as the veteran's 
reports of having set foot in Da Nang, Vietnam, between 
December 21, 1965, and January 6, 1966, in conjunction with 
his duties aboard the U.S.S. Harold J. Ellison.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For certain chronic disorders, including leukemia, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

	A.  Agent Orange

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

However, only CLL (not CML) is associated with herbicide 
exposure for the purposes of this presumption.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  CML is not currently and 
has never been among the conditions for which service 
connection may be presumed based on herbicide exposure.  38 
C.F.R. § 3.309(e).  In fact, the National Academy of Science 
(NAS) in Update 2004, categorized certain health outcomes to 
have "inadequate/insufficient" evidence to determine 
whether an association exists between herbicide exposure and 
the development of the disease or disability.  This category 
is defined to mean that the available studies are of 
insufficient quality, consistency, or statistical power to 
permit a conclusion regarding the presence or absence of an 
association with herbicide exposure.  Health outcomes that 
met the inadequate/insufficient category include: leukemia 
(other than chronic lymphocytic leukemia (CLL).  See Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  Therefore, 
service connection for the veteran's CML may not be presumed 
based on an association with herbicide exposure.

While the Board has concluded herein that presumptive service 
connection is not warranted for any leukemia other than CLL, 
such fact does not preclude consideration of the theory of 
direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).  This 
theory will be further discussed below.

        B.  Asbestos Exposure

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

The veteran has generally maintained that he sustained 
asbestos exposure in service from working as an engineer in 
the boiler and engine rooms aboard the U.S.S. Harold J. 
Ellison (DD-864) and other vessels, which he believes may 
have contributed to currently manifested CML.  The Court has 
held that "neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard (or 
any other type of) service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

As for the veteran's claimed exposure to asbestos in service, 
this is neither presumed in any way, as discussed above, nor 
established in this case.  The record contains positively no 
corroborative or factual evidence that the veteran was 
exposed to asbestos during active duty at any time.  In fact, 
the first mention of in-service asbestos exposure was claimed 
by the veteran more than 35 years after his discharge from 
service.  Moreover, on his original application seeking 
service connection for CML filed in 2003 he indicated that he 
had not been exposed to asbestos.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Moreover, no medical records 
or other objective documentation dated either in service or 
at any-time post-service reference or discuss any reported 
history of inservice asbestos exposure.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than (remote) history as reported by 
the veteran).  

Aside from the veteran's own unsubstantiated contentions 
regarding asbestos exposure in service and an etiological 
relationship between such claimed exposure and CML, there is 
no evidence of record supporting this theory of entitlement.  
There is no competent evidence of record establishing or even 
suggesting that the claimed disorder, CML, is in any way 
etiologically related to service, by virtue of claimed 
asbestos exposure sustained in service.  A requirement for a 
showing of such a relationship has been affirmed by the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

There must be competent evidence establishing an etiological 
relationship between an injury or disease in service and the 
current disability.  The veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, mere contentions and statements of the 
veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
currently claimed condition with conditions or events which 
occurred in or are related to service, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

In this case, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim based upon the 
theory of asbestos exposure and therefore, the provisions of 
§ 5107(b) are not applicable.  Accordingly, entitlement to 
service connection for CML based upon claimed exposure to 
asbestos in service is denied.

        

C.  Radiation Exposure 

The veteran and his representative have suggested that CML 
may be related to radiation exposure in service.  It appears 
that the veteran's primary contention is that he may have 
been exposed to radiation during the course of being treated 
for various medical conditions in service, although he 
provided no evidence of such exposure other than his own 
speculation.  The initial inquiry must focus on whether the 
veteran is actually claiming exposure to ionizing radiation.  
Ionizing radiation (radiation sufficiently energetic to 
dislodge electrons from an atom) claims generally involve 
claimed exposure through participation in nuclear weapons 
testing, presence at certain sites following the detonation 
of a nuclear bomb or the production of nuclear material, 
service aboard nuclear submarines or even medical procedures 
involving radiation therapy and x-ray examinations.  As a 
reference, ionizing radiation generally comes in the form of 
particulate (alpha, beta, neutrons) and electromagnetic 
(gamma and x-ray) rays.

Non-ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation.  Many 
claims are often mistakenly alleged to come under the 
ionizing radiation statute and regulations, when in fact the 
veteran is alleging prior exposure to non-ionizing radiation.  
Non-ionizing radiation claims may involve ultraviolet, 
visible light, infrared heat, microwaves and radio waves in 
devices such as cellular phones and telephone base stations, 
lasers, mercury vapor lamps, microwave ovens and towers, 
magnetic resonance imaging (MRI) and nuclear magnetic 
resonance (NMR), radar, radio and television broadcast 
antennas; satellite earth station antennas, transmitters and 
receivers; electrical power lines and transformers, etc.

The Court has taken judicial notice that naval radar 
equipment emits microwave-type non-ionizing radiation, which 
is not subject to review under the ionizing radiation statute 
and regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 
(1997) citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  The Board will explore 
the theory of entitlement under both types of radiation.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, certain diseases shown to a compensable 
degree within a year of separation from service are presumed 
to have been incurred in or aggravated by service; as to 
radiation-exposed veterans, there are certain diseases, 
including this veteran's CML leukemia, which may be 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
if participation in an in-service radiation-risk activity is 
shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Second, service connection may be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
found in 38 C.F.R. § 3.311 if the condition at issue is a 
"radiogenic disease," and other conditions specified by 
regulation are met, such as an evidentiary showing of 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2), 
(4).  Third, direct service connection may be established 
under 38 C.F.R. § 3.303(d) by showing that the disease began 
during or was aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  In other words, under Combee, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected, 
including all forms of leukemia except chronic lymphocytic 
leukemia.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 
3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  

The term "radiation-risk activity" means on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain presence on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee; 
certain service on Amchitka Island, Alaska during certain 
underground nuclear tests; or service which, if performed as 
an employee of the Department of Energy, would qualify the 
individual for inclusion as a member of the "Special 
Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).  On-site participation includes presence at 
a test site during an official operational period of an 
atmospheric nuclear test, or performance of official military 
duties in connection with ships, aircraft or other equipment 
used in direct support of the nuclear test.  38 C.F.R. § 
3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) (2007) define 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation and includes all forms of leukemia except 
lymphatic leukemia.  In all claims in which it is established 
that a radiogenic disease first became manifest after service 
and was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §§ 
3.307, 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data 
will be requested from the Department of Defense in claims 
based on participation in atmospheric nuclear testing and in 
claims based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan.  38 C.F.R. § 
3.311(a)(2)(i)(ii).  In all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the veteran's exposure to radiation. 

These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation.  38 C.F.R. § 
3.311(a)(2)(iii).  Section 3.311(b) provides for referral of 
claim for service connection for a disability due to exposure 
to ionizing radiation to the Under Secretary for Benefits 
when a veteran was exposed to ionizing radiation as a result 
of participation in atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, or other activities 
as claimed, and he subsequently develops a radiogenic disease 
within a specified time.  Id.

The veteran's primary contentions with respect to exposure to 
radiation involve speculation as to whether he might have 
sustained some exposure to radiation from diagnostic testing 
pursuant to treatment for various medical conditions during 
service including: a concussion, amnesia, and surgeries.  The 
file does not contain any indication of radiation risk 
activity, such as a DD Form 1141, (a veteran's record of 
occupational exposure to ionizing radiation), nor does the 
veteran maintained that he participated in any such activity.   

In this case, clinical evidence of the veteran's CML was not 
shown until 2003, over 30 years after his discharge from 
active duty.  CML is among the diseases listed at 38 C.F.R. § 
3.309(d) that may be service connected if manifest in a 
radiation-exposed veteran.  In this regard, the Board points 
out that there is no evidence that the appellant participated 
in a "radiation risk activity" with exposure identified 
under 38 C.F.R. § 3.309, all of which involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at specified locations, or 
certain duties, none of which the veteran experienced or has 
even claimed to have.

The veteran contends that his CML is either the direct result 
of exposure to ionizing radiation from his job duties in 
service or was related to health care provided during 
service.  He has not alleged participation in any 
"radiation-risk activity" as defined by § 3.309, and the 
record does not suggest his presence at any such location.  
Therefore, the presumption of 38 C.F.R. § 3.309(d) does not 
lead to an award of service connection.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See 38 C.F.R. § 3.311.  The 
regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).

This regulation (§ 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the veteran 
suffers from a radiogenic disease, which has been shown in 
this case.  38 C.F.R. § 3.311(b)(2).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period, and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease, and that it became 
manifest within the time period specified by regulation, 
(leukemia may manifest itself anytime after exposure).  
However, his service medical and personnel records do not 
contain a DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, nor did the NPRC verify that he had any 
such exposure.  In fact, the claims folder is entirely devoid 
of any objective evidence documenting any degree of 
occupational exposure (or otherwise) to any ionizing 
radiation during service.  

In sum, there is no probative evidence of record that 
supports a claim of exposure to ionizing radiation in 
service.  The Board thus finds that because there is no 
evidence that the veteran was in fact exposed to ionizing 
radiation, referral to the Under Secretary for Benefits is 
not warranted, and the analysis under the special provisions 
of section 3.311 ends.  See 38 C.F.R. § 3.311(f).  In the 
absence of any dose assessment in this case or of any 
objective evidence of radiation exposure to any degree 
related to service, there is no requirement that the case be 
referred to the Under Secretary for Benefits for further 
consideration.  In summary, the record shows no exposure to 
ionizing radiation. 

Direct service incurrence is similarly not established based 
on a theory of exposure to any type of radiation in service.  
There has been no medical opinion or clinical evidence 
provided for the record even suggesting an etiological 
relationship between CML and claimed exposure to radiation in 
service.  See Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Overall, VA and private 
post-service medical records lend no support to the veteran's 
claim, and in fact evidence against the claim includes the 
fact that when the veteran filed his original service 
connection claim for CML in 2003 he specifically denied 
having been exposed to ionizing radiation.  As discussed 
previously, there has been no objective or probative evidence 
presented in this case showing that the veteran was exposed 
to any ionizing or non-ionizing radiation in service, nor 
that currently diagnosed CML is in any way linked to such 
reported exposure.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim based on 
this theory of entitlement.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

D.  Direct Service Incurrence, Presumptive Provisions 
for Chronic Diseases and claimed exposure to chemicals

Service connection for CML cannot be established on a direct-
incurrence basis, either.  The veteran's service medical 
records (SMRs) are completely unremarkable for any 
complaints, treatment or diagnosis of CML.  Indeed, as 
mentioned, he was not diagnosed with CML until 2003, more 
than 30 years after leaving service.  This lapse of many 
years between his separation from service and the first 
manifestation or treatment for this claimed disorder is 
probative evidence against this claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

There also is no medical evidence of record suggesting the 
veteran's CML was otherwise caused by his military service, 
including from exposure to any of the chemicals identified in 
his January 2008 statement to include Benzene, and without 
this necessary link service connection cannot be granted.  
See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(indicating that merely because the veteran does not have one 
of the presumptive diseases does not preclude him from 
establishing his entitlement to service connection with proof 
of actual direct causation).  See also Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

It equally deserves mentioning that leukemia is listed as a 
chronic disease under 38 C.F.R. § 3.309(a), another 
presumptive provision that is not predicated on exposure to 
herbicides like Agent Orange, or to any chemicals, in 
Vietnam.  If a chronic disease manifest to a degree of 10 
percent or more within one year of separation from service, 
the disease will be presumed to be service-connected.  
38 C.F.R. § 3.307(a)(3).  But the veteran was initially 
diagnosed with CML in 2003, over 30 years after leaving the 
military.  Therefore, this presumption does not apply because 
his initial diagnosis was well beyond the allotted one-year 
period after his military service ended.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for CML on a direct or presumptive basis.  Since 
the preponderance of the evidence is against his claim, there 
is no reasonable doubt to resolve in his favor, and this 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Service connection for CML is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


